DRIVER HAVING HELICAL TOOTHED BLADES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: drawn to a first embodiment of a driver, shown in Figs. 1-2 and 6-10
Species B: drawn to a second embodiment of a driver, shown in Fig. 3
Species C: drawn to a third embodiment of a driver, shown in Fig. 4
Species D: drawn to a fourth embodiment of a driver, shown in Fig. 5
The species are independent or distinct because all embodiments disclose different profile features, not shared among other embodiments. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species A would require a unique text search differing from Species B, C, and D including: four blades, flat engagement surface, flat back surface
Species B would require a unique text search differing from Species B, C, and D; concepts including: concave engagement surface and convex back surface, teeth on convex surface
Species C would require a unique text search differing from Species B, C, and D; concepts including: convex engagement surface and concave back surface, teeth on concave surface
Species D would require a unique text search differing from Species B, C, and D including: three blades, triangular cross section.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with John Chionchio on 10/12/2022 a provisional election was made without traverse to prosecute Species A, directed towards all claims.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim Status
Claims 1-31 are pending in the application.  Examiner withdraws claim 12-15 for being drawn to non-elected Species B and C.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites, “wherein said helical twist of each said second blade is in a direction opposite to said helical twist of said first blades”.  It is unclear from the claim language alone if the helical twists are in opposite directions when viewed each from the apex of respective ends, or if the helical twists are in fact the same, but appear opposite when viewed from the first apex (i.e. mirrored).  For purposes of examination, the claim language is interpreted to mean that the ends mirror one another, as depicted in the instant drawings. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 11, 16-17, and 30 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (GB 2510406).
Regarding claim 1, Lin teaches a driver (1) for applying torque to a threaded fastener, said driver comprising (Summary, para. 1-4; Fig. 1):
a body (10) having first and second ends oppositely disposed, a longitudinal axis (11) extending lengthwise along said body between said first (13) and second ends (12) (Fig. 1);
a plurality of blades (14) positioned at said first end (13) of said body (10), each said blade (14) extending lengthwise along and projecting away from said longitudinal axis (11), each said blade (14) having a helical twist about said longitudinal axis (11), each said blade (14) defining a respective engagement surface on a first side thereof and a respective back surface on a second side thereof oppositely disposed from said first side, each said engagement surface adapted for engagement with said threaded fastener, at least one said back surface comprising a plurality of teeth (15) projecting transversely to said back surface (Fig. 1; see annotated Fig. 1; Description, para. 3).
Regarding claim 2, Lin teaches wherein said teeth (15) extend along said at least one back surface in a direction transverse to said longitudinal axis (11) (Figs. 1 and 1A; see annotated Fig. 1).
Regarding claim 3, Lin teaches wherein said at least one back surface comprises three said teeth (15) (Fig. 1; see annotated Fig. 1).
Regarding claim 4, Lin teaches wherein each said engagement surface is oriented angularly with respect to said longitudinal axis (11) (Fig. 1; see annotated Fig. 1; Description, para. 3).
Regarding claim 6, Lin teaches wherein each said engagement surface has an orientation angle of 30° relative to said longitudinal axis (11) (Description, para. 4; Fig. 1; see annotated Fig. 1).
Regarding claim 7, Lin teaches wherein each said back surface is oriented angularly with respect to said longitudinal axis (11) (Description, para. 3; Fig. 1; see annotated Fig. 1).
Regarding claim 9, Lin teaches wherein each said engagement surface has an orientation angle of 30° relative to said longitudinal axis (11) (Description, para. 4; Fig. 1; see annotated Fig. 1).
Regarding claim 11, Lin teaches wherein each said engagement surface comprises a flat surface (see annotated Fig. 1A).
Regarding claim 16, Lin teaches comprising four of said blades (14) (Fig. 1).
Regarding claim 17, Lin teaches comprising three of said blades (14) (Fig. 1).
Regarding claim 30, Lin teaches wherein each said back surface comprises said plurality of said teeth (15) (Fig. 1; see annotated Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, and 10 rejected under 35 U.S.C. as being unpatentable over Lin (GB 2510406).
Regarding claim 5, Lin teaches wherein each said engagement surface has an orientation angle ranging from 5° to 30° relative to said longitudinal axis (11) (Description, para. 4; Fig. 1; see annotated Fig. 1).
Lin does not teach wherein each said engagement surface has an orientation angle ranging from 15-60°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation angle of the engagement surface of Lin from 5 to 30°, to 15-60°, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see MPEP 2144.05). 
Regarding claim 8, Lin teaches wherein each said engagement surface has an orientation angle ranging from 5° to 30° relative to said longitudinal axis (11) (Description, para. 4; Fig. 1; see annotated Fig. 1).
Lin does not teach wherein each said engagement surface has an orientation angle ranging from 15-60°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation angle of the engagement surface of Lin from 5 to 30°, to 15-60°, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see MPEP 2144.05). 
Regarding claim 10, Lin teaches wherein each said engagement surface and each said back surface is oriented angularly with respect to said longitudinal axis (see annotated Fig. 1).
Lin is silent to each said back surface having an orientation angle equal to an orientation angle of said engagement surface relative to said longitudinal axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the back surface and the engagement surface to have equal orientation angles, because Lin discloses a tool with a polygonal (preferably hexagonal head) that appears to be symmetrically designed.  It would be more difficult for one of ordinary skill in the art to design a tool head wherein the angle of the engagement surface and the back surface differ, yet maintain a helical design along a hexagonal head.
Claims 1 and 20 rejected under 35 U.S.C. as being unpatentable over Moss et al. (EP2774723) in view of Greenberg et al. (US20180119720).
Regarding claim 1, Moss et al. teach a driver (500) for applying torque to a threaded fastener, said driver comprising (Fig. 5; [0001]):
a body (502) having first and second ends oppositely disposed, a longitudinal axis (x) extending lengthwise along said body between said first and second ends (Fig. 5; see annotated Fig. 5);
a plurality of blades (118) positioned at said first end of said body, each said blade extending lengthwise along and projecting away from said longitudinal axis (x), each said blade having a helical twist about said longitudinal axis (x), each said blade defining a respective engagement surface (122) on a first side thereof and a respective back surface on a second side thereof oppositely disposed from said first side, each said engagement surface adapted for engagement with said threaded fastener (Figs. 5 and 5A; see annotated Figs. 5 and 5A).
Moss et al. does not teach at least one said back surface comprising a plurality of teeth projecting transversely to said back surface.
Greenberg et al. teaches a driver (504) for applying torque to a threaded fastener (screwdriver), said driver comprising (Fig. 5):
a body having first and second ends oppositely disposed, a longitudinal axis extending lengthwise along said body between said first and second ends (see annotated Fig. 6);
a plurality of blades positioned at said first end of said body, each said blade extending lengthwise along and projecting away from said longitudinal axis, each said blade defining a respective engagement surface on a first side thereof and a respective back surface on a second side thereof oppositely disposed from said first side, each said engagement surface adapted for engagement with said threaded fastener, at least one said back surface comprising a plurality of teeth (608’) projecting transversely to said back surface (see annotated Fig. 6; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of teeth on the back surface of the blade on Moss et al., as taught by Greenberg et al., because Greenberg et al. discloses ribs (teeth) enhance and increase gripping capabilities.  Moss et al. would benefit from increased gripping capabilities when applying torque to a fastener to help prevent in stripping the fastener when torsion becomes difficult.
Claims 18-19 rejected under 35 U.S.C. as being unpatentable over Moss et al. (EP2774723) in view of Greenberg et al. (US20180119720), in further view of Barnes (US 3654974).
Regarding claim 18, Moss et al. in view of Greenberg et al. teach wherein each said blade (118) further comprises an end surface (120) extending between said engagement surface and said back surface, each said end surface having a polygonal perimeter, each said end surface being oriented angularly with respect to said longitudinal axis, each said end surface defining a respective vertex  (Moss et al., Fig. 5A; see annotated Fig. 5A).
 Moss et al. in view of Greenberg et al. do not teach each said vertex meeting at an apex located on said longitudinal axis.
Barnes teaches a driver (1) for applying torque to a threaded fastener (Summary of the Invention; Fig. 1);
a body having first and second ends oppositely disposed, a longitudinal axis extending lengthwise along said body between said first and second ends (Fig. 1; see annotated Fig. 1);
a plurality of blades positioned at said first end of said body, each said blade extending lengthwise along and projecting away from said longitudinal axis, each said blade defining a respective engagement surface (4) on a first side thereof and a respective back surface (5) on a second side thereof oppositely disposed from said first side, each said engagement surface adapted for engagement with said threaded fastener (Fig. 1; see annotated Fig. 1);
wherein each said blade further comprises an end surface (9) extending between said engagement surface (4) and said back surface (5), each said end surface having a polygonal perimeter, each said end surface being oriented angularly with respect to said longitudinal axis, each said end surface defining a respective vertex (8), each said vertex meeting at an apex (11) located on said longitudinal axis (Fig. 1; see annotated Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of the driver taught by Moss et al. in view of Greenberg et al., with the apex tip taught by Barnes, because Barnes teaches that the more closely the profile of the driver is to the screw, the torque can be increase by having less “throw-out” pressure between the surfaces (Col. 2, lines 10-14).  Moss et al. in view of Greenberg et al. would benefit from modifying the tip of the driver to include an apex, because it would reduce the amount of space between the fastener and the driver, resulting in increased applied torque.
Regarding claim 19, Moss et al. in view of Greenberg et al., further in view of Barnes teach wherein each said perimeter comprises a triangular shaped polygon.
Based on the combination of the apex taught by Barnes in claim 18, the perimeter of the end surface taught by Moss et al. would comprise a triangle.
Claims 20-27 rejected under 35 U.S.C. as being unpatentable over Lin (GB 2510406) in view of Norton (USD897806).
Regarding claim 20, Lin teaches claim 1.
Lin does not teach a plurality of second blades positioned at said second end of said body, each said second blade extending lengthwise along and projecting away from said longitudinal axis, each said second blade having a helical twist about said longitudinal axis, each said second blade defining a respective second engagement surface on a first side thereof and a respective second back surface on a second side thereof oppositely disposed from said first side of said second blade, each said second engagement surface adapted for engagement with said threaded fastener.
Norton  teaches a plurality of second blades positioned at said second end of said body, each said second blade extending lengthwise along and projecting away from said longitudinal axis, each said second blade having a helical twist about said longitudinal axis, each said second blade defining a respective second engagement surface on a first side thereof and a respective second back surface on a second side thereof oppositely disposed from said first side of said second blade, each said second engagement surface adapted for engagement with said threaded fastener (see annotated Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an identical or mirrored plurality of blades on the second end of the driver taught by Lin, as taught by Norton, to allow for a) redundancy in parts to ensure use if one side is damaged, or b) the inverse of the helical blades to allow for counter rotation i.e. installing versus removing.  Norton teaches a dual sided tool driver is not a novel configuration.
Regarding claim 21, Lin in view of Norton teach wherein at least one said second back surface comprises a plurality of second teeth (15) projecting transversely thereto (Lin, Fig. 1; see rejection of claim 20). 
Regarding claim 22, Lin in view of Norton teach wherein said second teeth (15) extend along said at least one second back surface in a direction transverse to said longitudinal axis (Lin, Fig. 1; see rejection of claim 20).	Regarding claim 23, Lin in view of Norton teach wherein said at least one second back surface comprises three said second teeth (15) (Lin, Fig. 1; see rejection of claim 20).
Regarding claim 24, Lin in view of Norton teach wherein said helical twist of each said second blade is in a direction opposite to said helical twist of said first blades (see 112(b) rejection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an identical or mirrored plurality of blades on the second end of the driver taught by Lin, as taught by Norton, to allow for a) redundancy in parts to ensure use if one side is damaged, or b) the inverse of the helical blades to allow for counter rotation i.e. installing versus removing.  Norton teaches a dual sided tool driver is not a novel configuration.
Regarding claim 25, Lin in view of Norton teach where each said second engagement surface is oriented angularly with respect to said longitudinal axis (Lin, Fig. 1; same as first engagement surface).
Regarding claim 26, Lin in view of Norton teach wherein said body (10) has an outer surface, a portion of said outer surface positioned between said first and second ends comprising a plurality of flat surfaces (Lin, Fig. 1).
Regarding claim 27, Lin in view of Norton teach a groove extending circumferentially around said body, said groove positioned between said first and second ends (Norton, see annotated Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circumferential groove around the body of the driver taught by Norton, with the body of Lin, because Norton depicts this concept to be well known in the tool art.  Further, by incorporating a groove in Lin, an additional tool may be attached in the groove to assist with applying torque to a fastener.  
Claim 20 rejected under 35 U.S.C. as being unpatentable over Moss et al. (EP2774723) in view of Greenberg et al. (US20180119720), in further view of Norton (USD897806).
Regarding claim 20, Moss et al. in view of Greenberg et al. teach claim 1.
Moss et al. in view of Greenberg et al. do not teach a plurality of second blades positioned at said second end of said body, each said second blade extending lengthwise along and projecting away from said longitudinal axis, each said second blade having a helical twist about said longitudinal axis, each said second blade defining a respective second engagement surface on a first side thereof and a respective second back surface on a second side thereof oppositely disposed from said first side of said second blade, each said second engagement surface adapted for engagement with said threaded fastener.
Norton  teaches a plurality of second blades positioned at said second end of said body, each said second blade extending lengthwise along and projecting away from said longitudinal axis, each said second blade having a helical twist about said longitudinal axis, each said second blade defining a respective second engagement surface on a first side thereof and a respective second back surface on a second side thereof oppositely disposed from said first side of said second blade, each said second engagement surface adapted for engagement with said threaded fastener (see annotated Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an identical or mirrored plurality of blades on the second end of the driver taught by Moss et al. in view of Greenberg et al., as taught by Norton, to allow for a) redundancy in parts to ensure use if one side is damaged, or b) the inverse of the helical blades to allow for counter rotation i.e. installing versus removing.  Norton teaches a dual sided tool driver is not a novel configuration.
Claims 28-29 rejected under 35 U.S.C. as being unpatentable over Moss et al. (EP2774723) in view of Greenberg et al. (US20180119720), further view of Norton (USD897806), and in further view of Barnes (US 3654974).
Regarding claim 28, Moss et al. in view of Greenberg et al., and further in view of Norton teach wherein each said second blade (118) further comprises an end surface (120) extending between said engagement surface and said back surface, each said end surface having a polygonal perimeter, each said end surface being oriented angularly with respect to said longitudinal axis, each said end surface defining a respective vertex  (Moss et al., Fig. 5A; see annotated Fig. 5A; see rejection of claim 20 with respective prior art).
 Moss et al. in view of Greenberg et al., and further in view of Norton do not teach each said vertex meeting at an apex located on said longitudinal axis.
Barnes teaches a driver (1) for applying torque to a threaded fastener (Summary of the Invention; Fig. 1);
a body having first and second ends oppositely disposed, a longitudinal axis extending lengthwise along said body between said first and second ends (Fig. 1; see annotated Fig. 1);
a plurality of blades positioned at said first end of said body, each said blade extending lengthwise along and projecting away from said longitudinal axis, each said blade defining a respective engagement surface (4) on a first side thereof and a respective back surface (5) on a second side thereof oppositely disposed from said first side, each said engagement surface adapted for engagement with said threaded fastener (Fig. 1; see annotated Fig. 1);
wherein each said blade further comprises an end surface (9) extending between said engagement surface (4) and said back surface (5), each said end surface having a polygonal perimeter, each said end surface being oriented angularly with respect to said longitudinal axis, each said end surface defining a respective vertex (8), each said vertex meeting at an apex (11) located on said longitudinal axis (Fig. 1; see annotated Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of the driver taught by Moss et al. in view of Greenberg et al., and further in view of Norton, with the apex tip taught by Barnes, because Barnes teaches that the more closely the profile of the driver is to the screw, the torque can be increase by having less “throw-out” pressure between the surfaces (Col. 2, lines 10-14).  Moss et al. in view of Greenberg et al., and further in view of Norton would benefit from modifying the tip of the driver to include an apex, because it would reduce the amount of space between the fastener and the driver, resulting in increased applied torque.
Regarding claim 29, Moss et al. in view of Greenberg et al., further in view of Norton, and further in view of Barnes teach wherein each said perimeter comprises a triangle.
Based on the combination of the apex taught by Barnes in claim 28, the perimeter of the end surface taught by Moss et al. would comprise a triangle.
Claim 31 rejected under 35 U.S.C. as being unpatentable over Moss et al. (EP2774723) in view Barnes (US 3654974).
Regarding claim 31, Moss et al. teach a driver (500) for applying torque to a threaded fastener, said driver comprising (Fig. 5; [0001]):
a body (502) having first and second ends oppositely disposed, a longitudinal axis (x) extending lengthwise along said body between said first and second ends (Fig. 5; see annotated Fig. 5);
a plurality of blades (118) positioned at said first end of said body, each said blade extending lengthwise along and projecting away from said longitudinal axis (x), each said blade having a helical twist about said longitudinal axis (x), each said blade defining a respective engagement surface (122) on a first side thereof and a respective back surface on a second side thereof oppositely disposed from said first side, each said engagement surface adapted for engagement with said threaded fastener (Figs. 5 and 5A; see annotated Figs. 5 and 5A);
each said blade further comprises an end surface (120) extending between said engagement surface and said back surface, each said end surface having a polygonal perimeter, each said end surface being oriented angularly with respect to said longitudinal axis (x), each said end surface (120) defining a respective vertex (see annotated Figs. 5 and 5A; Figs. 5 and 5A).
Moss et al. do not teach each said vertex meeting at an apex located on said longitudinal axis.
Barnes teaches a driver (1) for applying torque to a threaded fastener (Summary of the Invention; Fig. 1);
a body having first and second ends oppositely disposed, a longitudinal axis extending lengthwise along said body between said first and second ends (Fig. 1; see annotated Fig. 1);
a plurality of blades positioned at said first end of said body, each said blade extending lengthwise along and projecting away from said longitudinal axis, each said blade defining a respective engagement surface (4) on a first side thereof and a respective back surface (5) on a second side thereof oppositely disposed from said first side, each said engagement surface adapted for engagement with said threaded fastener (Fig. 1; see annotated Fig. 1);
wherein each said blade further comprises an end surface (9) extending between said engagement surface (4) and said back surface (5), each said end surface having a polygonal perimeter, each said end surface being oriented angularly with respect to said longitudinal axis, each said end surface defining a respective vertex (8), each said vertex meeting at an apex (11) located on said longitudinal axis (Fig. 1; see annotated Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of the driver taught by Moss et al., with the apex tip taught by Barnes, because Barnes teaches that the more closely the profile of the driver is to the screw, the torque can be increase by having less “throw-out” pressure between the surfaces (Col. 2, lines 10-14).  Moss et al. would benefit from modifying the tip of the driver to include an apex, because it would reduce the amount of space between the fastener and the driver, resulting in increased applied torque.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723